Citation Nr: 0201135	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-09 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for allergies.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and a representative from Congressman 
Sununu's office


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
by the Manchester, New Hampshire RO, which denied service 
connection for allergies.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's service medical records show no specific 
complaints, treatment, or objective findings of allergies 
during military service.

3.  The veteran's allergies were first objectively diagnosed 
many years after his separation from active service and there 
is no objective medical opinion that has linked his current 
allergies to his military service.


CONCLUSION OF LAW

Allergies were not incurred in or aggravated by the veteran's 
active service.
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.310, 3.380 (2001); 66 Fed.Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no specific 
complaints or objective diagnosis for allergies.  The service 
medical records do show repeated complaints of earaches and 
drainage.  These symptoms were predominately diagnosed as 
chronic otitis media.  A medical record of July 1944 
indicated that the cause of the otitis media was 
undetermined.  Examination of September 1944 noted evidence 
of repeated perforations of the ear drums.  Finally, a 
memorandum to the commanding officer of the base hospital was 
prepared by a military physician in late September 1944.  
This memorandum noted the veteran's principal complaints and 
medical history.  It was concluded that the veteran suffered 
with retracted tympanic membranes, chronic otitis media, and 
possible chronic mastoiditis.  A consultation was requested 
because the veteran's case presented a "treatment problem."  
The consultation concluded that the veteran suffered with 
chronic otitis media "due to o. media in childhood."  It 
was recommended that the veteran be disqualified from 
overseas service.

In March 1955, the veteran underwent a VA examination.  The 
veteran had complaints of hearing loss and aching in his 
ears.  Diagnosis included bilateral chronic suppurative 
otitis media.  

The veteran underwent another VA examination in January 1959.  
Again, the veteran had complaints of hearing loss and aching 
in his ears.  Diagnosis included bilateral otitis media and 
bilateral mixed deafness.

In December 1964, the veteran underwent a VA examination.  
The veteran had complaints of bilateral hearing loss, slight 
discharge in both ears, continuous bilateral ear ringing and 
buzzing, and difficulty with equilibrium.  Upon physical 
examination, the examiner noted that the veteran's tympanic 
membranes were intact, there was no discharge, and that his 
ear canals were negative.  The examiner diagnosed the veteran 
with bilateral conductive deafness.

In a March 1965 letter, Dr. Peter Olive, the veteran's 
private physician reported that had he first diagnosed the 
veteran in 1962 with bilateral chronic suppurative otitis 
media, deviated nasal septum, and vasomotor rhinitis.

Treatment records from Dr. Metheun, dated February 1965 
through July 1977, show the veteran was treated for drainage 
in the left ear.

Treatment records from the Lahey Clinic Medical Center, dated 
May 1987 through October 1989, show the veteran was tested 
for allergies and treated, among other things, for nasal 
congestion.  An allergy test (skin prick test) dated in 
October 1989 reported negative (0) reactions to all tested 
allergens except for house dust which noted a 1+ reaction.

In an April 1998 letter, Dr. Ronald Alvarez reported to Dr. 
Gail Snow, the veteran's private physician, that the veteran 
complained of a history of postnasal drip.  Dr. Alvarez also 
noted that the veteran was previously tested at the Lahey 
Clinic for allergies with negative results.  Upon physical 
examination, the veteran's right tympanic membrane 
demonstrated chronic negative middle ear pressure with 
incudostapediopexy.  There was no evidence of deep refraction 
or drainage.  The left side evidenced chronic negative middle 
ear pressure with post-surgical changes present within the 
tympanic membrane.  The veteran's nasal cavity showed 
atrophic mucosa with copious clear drainage, a clear oral 
cavity, and oropharynx.  The neck was without adenopathy.  
Among other things, Dr. Alvarez concluded that the veteran 
had evidence of vasomotor rhinitis by history.

Treatment records from the Anna Jaques Hospital Emergency 
Room, dated June 1998, show the veteran had complaints of an 
intermittent cough and nasal drip with a feeling of 
"something" in his throat.  The veteran was on a steroid 
nasal spray at that time.  Physical examination revealed a 
hacking dry cough with the head, eyes, ears, nose, and throat 
"normocephalic" and atraumatic.  The examiner diagnosed the 
veteran with questionable environmental allergies.

A March 1998 radiology report from the Lafayette Professional 
Center shows thickening of the mucous membrane of the right 
"nturm," clouding of the ethmoid air cells indicating right 
maxillary and ethmoid sinusitis.

Treatment records, dated June 1998 through August 1998, from 
Dr. Sadru Hemani, revealed the veteran had complaints of 
breathing difficulty, nasal stuffiness, pressure, and 
postnasal drip.  Specifically, in August 1998, the veteran 
stated that he did not have allergies except mild dust 
allergies.  On several occasions, physical examination 
revealed that the veteran's nasal mucosa was congested.

Treatment records from Dr. Gail Snow and her assistant 
Melissa Ott, dated March 1998 through December 1999, show the 
veteran was treated for postnasal drip, ear drainage, hearing 
loss, and an upper respiratory infection.  

Treatment records, dated April 1998 through February 2000, 
from Drs. D'Angelo and Alvarez, show the veteran was treated 
for ear drainage, tympanosclerosis of the right tympanic 
membrane, mild septal deviation and nasal drainage.  
Specifically, in September 1998, Dr. Alvarez noted findings 
of a strong reaction to dust mites upon allergy testing and 
that the veteran was satisfied in using avoidance maneuvers 
in treating the allergic rhinitis.

Treatment records from the Portsmouth Regional Hospital, 
dated May 2001 through July 2001, show the veteran was 
treated for laryngitis and an upper respiratory infection.

In the August 2001 personal hearing transcript, the veteran 
testified that during service he was exposed to large amounts 
of sand dust and that shortly thereafter, he began 
experiencing problems with his ears.  The veteran also stated 
that he believed he had incurred allergies as a result of 
this exposure to dust and apparently claimed that his in-
service ear problems were symptoms of an allergic disorder.  
After service, the veteran stated that he was told he 
suffered from an allergy.  The veteran further testified that 
he was not treated for allergies in service.

In September 2001, the veteran underwent another VA 
examination.  The veteran noted that he had not experienced 
any recent ear drainage or pain.  Physical examination of the 
veteran's ears revealed a distinct wax plug in the left ear, 
no drainage, no inflammation, and dry canals with no 
deformities.  Nasal examination revealed some redness and 
swelling of the turbinates on both sides and the veteran's 
throat exhibited a mild exudate.  The examiner diagnosed 
inactive chronic otitis media.

Review of the veteran's claims file also reveals newspaper 
articles submitted by the veteran regarding weather 
conditions during his active military service.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included a duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The RO also has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001).  This was 
specifically addressed in the RO's letter to the veteran 
dated in May 2001.  This letter informed the veteran of the 
actions he must take and the type of evidence required in 
order to establish his claim for service connection.  He was 
also informed of the actions VA would complete in regards to 
his claim.  In addition, by virtue of the April 2000 
Statement of the Case (SOC) and September 2001 Supplemental 
Statement of the Case (SSOC) issued during the pendency of 
the appeal, the veteran was again advised of the information 
and evidence necessary to substantiate the claim.  This SOC 
and SSOC also informed the veteran of the reasons and bases 
for the RO's decision.

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  This has included a hearing before the VA in August 
2001.  At this hearing the veteran and his representative 
were provided with an opportunity to review the claims file 
and identify any pertinent evidence not yet incorporated into 
it.  The veteran has not identified any outstanding, existing 
evidence that is necessary for adjudication of the matter on 
appeal.  He has not alleged that he is currently in receipt 
of Social Security Administration (SSA) disability benefits 
or Workers' Compensation due to his allergy disorder.

The veteran was afforded a VA medical examination in 
September 2001 that provided an accurate description of his 
past medical history, noted current findings on examination, 
and provided a diagnosis.  However, this examination dealt 
primarily with the veteran's ear complaints and did not 
specifically discuss the issue of allergies.  The Board notes 
that there does not appear to be a VA compensation 
examination that has discussed the existence and etiology of 
the veteran's allergies.  However, medical opinions regarding 
this disorder have been reported in the private medical 
evidence provided by the veteran.  These opinions have been 
based on the veteran's medical history and thorough 
examination/diagnostic testing.  Therefore, the Board finds 
that these reports/opinions are fully adequate for rating 
purposes under the provisions of 38 C.F.R. § 3.326(c) (2001).  
In addition, 38 U.S.C.A. § 5103A(d) (West Supp. 2001) 
requires VA to obtain a medical opinion when there is 
competent evidence of a current disorder, the symptoms of 
this disorder may be associated with military service, and 
there is insufficient medical evidence of record for VA to 
make a decision.  As discussed below, the Board finds that 
there is sufficient objective medical evidence in the 
military and post-service medical records on which an 
equitable decision can be made.  Thus, a remand for further 
VA examination would be purely redundant.

The RO also had the opportunity to apply the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000 as indicated in its SOC issued 
in April 2000.  Therefore, the development conducted by the 
RO in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 and the new provisions of 
38 U.S.C.A. § 5103A.  Based on the above analysis, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of the veteran's 
claim.  See 38 U.S.C.A. 5103A(a)(2) (West Supp. 2001).  The 
Board therefore determines that the law does not preclude it 
from proceeding to an adjudication of the veteran's claim 
without first remanding the claim to the RO, as the 
requirements of both the old and new law have essentially 
been satisfied.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further RO 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  As further development is not 
in order under the VCAA, further development to require the 
RO to consider the new regulations is also not in order.

The veteran contends that the RO erred in denying service 
connection for allergies.  In general, service connection may 
be granted for a disability resulting from personal injury 
suffered or disease contracted during active military 
service, for aggravation of a pre-existing injury suffered, 
or disease contracted, during such service.  38 U.S.C.A. § 
1110, (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C. § 5107 (West Supp. 2001).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2001).

The Board concludes, after careful review of the medical 
evidence, that allergies were not incurred in, or aggravated 
by, the veteran's military service.  Although the Board 
recognizes that the veteran has been treated for mild allergy 
problems many years after service, his service medical 
records show no subjective complaints or objective findings 
of allergy treatment.  Likewise, in the August 2001 personal 
hearing transcript, the veteran stated that he was not 
treated for allergies during service.  In fact, there is no 
evidence in the file suggesting the veteran suffered from 
allergies or a related disability until Dr. Oliver diagnosed 
him with vasomotor rhinitis almost twenty years following 
service, as stated in his March 1965 letter.  However, as 
late as October 1989, skin prick testing failed to confirm 
any substantial allergies, except for a mild allergy to house 
dust.  Furthermore, even though the veteran has been 
diagnosed with mild allergies, there is no evidence to 
establish that any current problems are the result of his 
military service.  

At his hearing in August 2001, the veteran alleged that his 
ear problems (otitis media and hearing loss) that were noted 
in the service medical records were symptoms of his 
allergies.  He claimed that these allergies had developed 
while he was stationed briefly at a base in Texas during 
1944.  The Board notes that as a lay person the veteran 
cannot provide competent medical evidence of a diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Only a competent medical 
profession can provide such evidence.  Id.  There is no 
objective medical evidence to corroborate the veteran's 
claimed nexus.  In fact, a military physician determined in 
September 1944, based on the veteran's medical history, that 
his contemporaneous complaints were the result of chronic 
otitis media that had apparently existed since childhood.  
This opinion is supported by the service medical findings 
that noted evidence of repeated perforations of the veteran's 
ear drums.

It was asserted by the veteran in August 2001 that a private 
physician had told him that his current allergies "could" 
have been caused by his experiences in the military.  
However, the Court held in Warren v. Brown, 6 Vet. App. 4, 6 
(1993) that any statement of an appellant as to what a doctor 
told him is insufficient to establish a medical 
diagnosis/nexus.  A review of the obtained medical evidence 
does not reveal that such an opinion was noted.  The hearing 
officer in August 2001 requested that the veteran and his 
representative review the claims file and determine whether 
all pertinent medical evidence had been obtained.  They 
failed to indicate that any pertinent medical records were 
missing nor have they submitted any evidence from the 
identified physician that he had made such an opinion.

Based on the above analysis, the Board finds that the 
preponderance of the medical evidence indicates that the 
veteran's allergies did not manifest itself until many years 
after his separation from military service.  There is no 
verified medical evidence or opinion that has associated 
these allergies to the veteran's military service or service-
connected ear disabilities.  In fact, there is a strong 
suggestion in the service medical records that the veteran's 
ear disabilities pre-existed his military service and, 
therefore, were not caused by allergies incurred during 
military service.  Irregardless, a diagnosis for allergies 
was not given until many years after military service.  
Hence, a disorder manifested by allergies was not incurred or 
aggravated in military service.

Therefore, service connection for allergies is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for allergies is denied.



		
	M. L. WRIGHT	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

